Case 1:17-cv-00052-IMK-MJA Document 141 Filed 12/02/19 Page 1of5 PagelD #: 5271

UNITED STATES DISTRICT COURT
NOTHERN DISTTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

Vv. CIVIL ACTION NO: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,
STATE TROOPER MICHAEL KIEF, and
STATE TROOPER RONNIE M. GASKINS,

Defendants.

DEFENDANT ELLEN RUTH COSTLOW’S
RULE 26(a)3)(A) DISCLOSURES

Defendant Ellen Ruth Costlow, by counsel, hereby provides the following disclosures,
pursuant to Rule 26(a)(3)(A):
Witnesses
Ms. Costlow expects to call the following witness at the trial in this action:
1. WV State Trooper Michael Kief (address previously provided);
2. WV State Trooper Ronnie M. Gaskins (address previously provided);
3. Former Monongalia County Assistant Prosecuting Attorney Cindy Scott;
WVU Division of Diversity, Equity and Inclusion
1085 Van Voorhis Road, Suite 250
Morgantown, WV 26506-6423
(304) 293-5600
4. Ellen Ruth Costlow.
In addition, Ms. Costlow could call WV State Trooper Chris Berry if needed, or as a
rebuttal witness. Ms. Costlow reserves the right to supplement this list and to call any witness

identified, designated or called by any other party or identified in discovery. Ms. Costlow

]

 
Case 1:17-cv-00052-IMK-MJA Document 141 Filed 12/02/19 Page 2 of 5 PagelD #: 5272

reserves the right to call any witness required for rebuttal or impeachment, based upon disclosure

at trial. Deposition transcripts may be used for purposes of impeachment or other purposes

allowed under the Federal Rules of Civil Procedure.

10.

11

12.

13.

14.

15.

16.

17.

Exhibits
Ms. Costlow expects to introduce the following exhibits at the trial in this action:
Investigation Report of Trooper Ronnie M. Gaskins;
Email from Plaintiff to Ms. Costlow (October 7, 2012 11:16 a.m.);
Emails between the Plaintiff and Ms. Costlow (October 20, 2012 7:06 p.m., 7:10 p.m.);
Email from Plaintiff to Ms. Costlow (November 22, 2012 10:22 p.m.);
Email from Plaintiff to Ms. Costlow (May 28, 2013 11:00 p.m.);
Email from Plaintiff to Ms. Costlow (September 30, 2012 1:38 a.m.);
Emails between Plaintiff and Ms. Costlow, (November 7, 2012 3:31 p.m., 4:01 p-m.);
Texts messages between Plaintiff and Ms. Costlow (May 17, 2013 8:24 a.m.-8:48 p.m.);
Email from Plaintiff to Ms. Costlow (May 3, 2013 9:00 p.m.);

Email from Plaintiff to Ms. Costlow (May 15, 2013 10:29 p.m.);

. Letter from Matthew Stout to Plaintiff (May 3, 2013);

Texts messages between Plaintiff and Ms. Costlow (May 17, 2013 8:24 a.m.-8:48 p.m.);
Email from Plaintiff to Ms. Costlow (December 15, 2012 9:28 a.m.);

Letter from FBI Office of Professional Responsibility to Plaintiff, March 5, 2019;

W. Va. Code § 61-2-9;

W. Va. Code § 61-3C-14;

Warrants for Plaintiff's arrest issued by the Magistrate Court of Monongalia County
(September 12, 2013);

 
Case 1:17-cv-00052-IMK-MJA Document 141 Filed 12/02/19 Page 3 of 5 PagelD #: 5273

18. Criminal Complaints against Plaintiff issued by the Magistrate Court of Monongalia
County (September 12, 2013);

19, Letter from FBI Office of Professional Responsibility to Plaintiff, September 21, 2017;

20. Motion with Attachment, Magistrate Court of Monongalia County, April 7, 2016.

Ms. Costlow reserves the right to supplement this list, and to introduce any exhibit used at
depositions and not specifically mentioned above, any exhibit required for rebuttal or

impeachment and any exhibit identified by any other party.

Dated December 2, 2019

 

/s/ P. Todd Phillips
P. Todd Phillips (WV State Bar #9499
LYONS PHILLIPS LEGAL GROUP PLLC
141 Walnut Street
Morgantown, WV 26505
304-296-3200
304-296-0713 fax

toddphillips lJaw@gmail.com

Counsel for Defendant Ellen Ruth Costlow

 

 
Case 1:17-cv-00052-IMK-MJA Document 141 Filed 12/02/19 Page 4 of 5 PagelD #: 5274

UNITED STATES DISTRICT COURT
NOTHERN DISTTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

v. CIVIL ACTION NO: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,
STATE TROOPER MICHAEL KIEF, and
STATE TROOPER RONNIE M. GASKINS,

Defendants.
CERTIFICATE OF SERVICE
I hereby certify that, on the 2"! day of December 2019, I served “Defendant Ellen
Ruth Costlow’s Rule 26(a)(3)A) Disclosures” on the parties below by depositing a true
and correct copy thereof in the United States mail for delivery, First Class, postage

prepaid, addressed as follows:

Mark G. Jeffries, Esq.

STEPTOE & JOHNSON, PLLC
400 White Oaks Boulevard
Bridgeport, WV 26330-4500

Mark. jeffries@steptoe-johnson.com

Monte L. Williams

STEPTOE & JOHNSON, PLLC

PO Box 1616

Morgantown, WV 26507-1616
Monte.williams@ steptoe-johnson.com

Counsel for Defendants State Trooper Michael Kief and State Trooper Ronnie M.
Gaskins

 
Case 1:17-cv-00052-IMK-MJA Document 141 Filed 12/02/19 Page 5 of5 PagelD #: 5275

Charles J. Crooks, Esq.
CROOKS LAW FIRM PLLC
244 Pleasant Street
Morgantown, WV 26505
charles@crookslawfirm.org

Counsel for Plaintiff

‘s/ P. Todd Phillips
P. Todd Phillips/WV State Bar #9499
Lyons Phillips Legal Group PLLC
141 Walnut Street
Morgantown, WV 26505
(304) 296-3200 or (304) 296-0123 phone
(304) 296-0713 fax

Toddphillips law@gmail.com

Counsel for Defendant Ellen Ruth Costlow

 
